Thornton, J., concurring.
I concur in the judgment, and in the conclusions reached by the opinion; but I do not concur in the dictum that when the facts are undisputed, negligence is a question of law. The correct rule is laid down in Fernandes v. Sacramento City R. R. Co., 52 Cal. 45, where the subject is fully discussed, and the *300conclusion there reached fortified and sustained by reason and authority. (See also Payne v. R. R. Co., 83 N. Y. 574, and cases there cited.) If the rule as declared in the dictum above stated has ever been regarded as a law, it has long ago been rejected as unsound by jurists and courts. In the case under consideration the negliwas too remote, as is clearly shown in the opinion of the learned commissioner.